DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.
Claims amended: 3-8
Claims cancelled: 1, 2, 9-23 
Claims added: 24-37 
Claims currently pending: 3-8, 24-37
Response to Arguments
Examiner notes that newly added claims 24-37 include all 3 of the independent claims in this application. This represents a significant rewrite of the claim language which necessitated a significant analysis of the claims. As such, new art is applied to the claims herein.
Applicant refers to newly added claims 24-37 and argues that the "The ad space and the package that includes the ad space cannot be simultaneously sold to different parties". This line of argument is moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's extensive amendments to the claims.
Applicant's remarks with respect to the rejection of claims 1, 4, 5, 7-9, 12, 13, 15-17, and 20, and later remarks with respect to the rejection of claims 3, 6, 11, 14, 19, and 22 are reliant upon the arguments advanced with respect to the newly added independent claims. As such these remarks represent no additional arguments and need no specific further rebuttal.
Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24, 3-8, 25-37 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 24, 3-8, 25-27 are directed towards a method. Claims 28-31 are directed towards a system. Claims 32-37 are directed towards a manufacture (computer-readable medium). Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101. Examiner notes that the specification, on Page 12 in Lines 27-31, states that the storage medium is not a propagated signal. As such, though the claims do not note that the computer readable medium is "non-transitory" the specification itself precludes signals per se. 
Step 2A - Prong 1: These claims include the abstract idea of an advertisement auction with bids pertaining to a bare ad placement competing with bids pertaining to an ad placement along with additional user targeting information. Using Claim 24 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (additional elements are denoted with underlining):
A method comprising: outputting, to a bidder system, a bid request pertaining to joint first and second auctions,
wherein the first auction is for an ad space, the ad space being for presentation in a user interface of an application executing on a client device of a user,
wherein the second auction is for a package that comprises the ad space and user behavioral data,
the ad space being part of an ad space inventory of a first seller,
the user behavioral data being data generated or obtained by a reseller based upon user interaction with a website managed by the reseller;
receiving, from the bidder system, a bid comprising an identifier of a buyer and a bid price for the package;
determining, based upon the bid price for the package and other bids pertaining to the first auction of the joint auctions, that the bid price for the package is sufficient to win the first auction;
responsive to determining that the bid price for the package is sufficient to win the first auction, storing, in a transaction database: a record of a first transaction between the first seller and the reseller indicating purchase of the ad space from the first seller by the reseller; and a record of a second transaction between the reseller and the buyer indicating purchase of the package from the reseller by the buyer;
and causing a creative of the buyer to be displayed in the ad space on the client device based upon the user behavioral data.
This abstract idea is grouped within at least Methods Of Organizing Human Activity and is similar to the concept of (fundamental economic principles or practices including hedging insurance, mitigating risk) OR (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) OR (managing personal behavior or relationships or interactions between people including social activities teaching, and following rules or instructions). 
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above and discussed below. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
The independent claims offer "a bidder system", "storing, in a transaction database", and "a client device of a user". The ordered combination of these additional elements amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of computer devices and computer functions. The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The analysis under Step 2B does not consider the elements describing the abstract ideas that are set forth above in Step 2A. Instead, the analysis only assesses the claim limitations other than the invention's use of the ineligible concepts to which the claims are directed. The court's precedent has consistently employed this same approach, and as a matter of law, narrowing or reformulating an abstract idea does not add "significantly more" to it. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018).
The computerized components are recited at a high level of granularity, which means these elements must be interpreted broadly as merely performing generic functions: "a bidder system" and "a client device of a user" represents performing repetitive calculations using generic software/hardware, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), and "storing, in a transaction database" represents electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The ordered combination of steps is doing nothing more than using computers as tools (i.e., "a bidder system", "a client device of a user", and "storing, in a transaction database"), which means the ordered combination of steps does not add any meaningful improvements in a technical field or meaningfully limit the use of the abstract idea to a particular technical environment beyond generally linking the use of the judicial exception to a particular technological environment or field of use (MEEP 2106.05(h)). Therefore, taking these limitations as an ordered combination adds nothing that is not already present when the elements are taken individually. 
When considered separately and in combination, the steps do not add significantly more to the exception because the invention is merely the use of generically-cited computer functions/components in the service of solving a business problem or implementing a business process, such as conducting an auction for an advertisement placement.
The analysis of claim 24 is applicable to the additional independent claims 28 and 32 as these additional claims comprise alternate embodiments that implement the same steps of the method of the claim analyzed above. Claim 28 contains mention of "a computing system", but this is no more than taking the method of claim 24 and using "apply it" with a computer. Claim 32, like claim 28, contains mention of a "computing system" and adds that the computing system performs instructions stored on a "computer storage medium".
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rebierre (EP 2804406 A1) discloses an advertisement bidding system that includes user profile information that allows for advertisers to submit multiple bids that are matched to the data in a user's profile to select the highest bid for display to the user.
Yuan et al. ("A survey on real time bidding advertising") discloses a survey of the state of real-time bidding for advertisement display including a discussion of demand-side platform arbitrage and market segmentation and ad performance analysis.
Examiner's Note on the Format of the Prior Art Rejections
The prior art rejections below contain underlined markings of the limitations (e.g. sample limitation). The underlined portions of a claim are addressed at the end of the grounds of rejection for that claim, generally with prose rather than claim limitations followed by citations from the primary reference. Examiner notes that the underlining of the claim language is not a statement that the primary reference does not teach that language, but simply that said claim language is addressed at the end of the grounds of rejection for that claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 3-8, 25-36 is/are rejected 35 U.S.C. § 103 as being unpatentable over Burdick et al. (Pub #: US 2007/0260514 A1) in view of Takata et al. (Pub. #: US 2015/0081454 A1).
Claims 24, 28, 32:
These claims are analogous with different representative embodiments; claim 24 is a method embodiment, claim 28 is a system embodiment, and claim 32 is a computer-readable medium embodiment. Burdick teaches a computer system with computer-readable media in at least 0016-0018 for performing the steps:
outputting, to a bidder system, a bid request pertaining to joint first and second auctions,
(Burdick discloses, in at least 0033, an advertisement exchange with auctions between publishers and advertisers. Burdick further discloses, in at least 0034, that the publisher, via a publisher broker, submits a request for advertisers to bid for advertisement placement. Burdick further discloses, in at least 0043-0047, that the advertisers submit bids that contain a "value function" that increments the advertiser's bids based on user data available in the exchange with the increments representing joint "auctions" for an ad placement without additional user data vice an ad placement with additional user data.)
wherein the first auction is for an ad space, the ad space being for presentation in a user interface of an application executing on a client device of a user,
(Burdick discloses, in at least 0015, a "personal data assistant or other handheld device", a variety of other devices and memory in at least 0016-0018, and teaches the selling of advertisement space on a website in at least 0020, 0023, "with the goal of optimizing advertisers 206's spending and placing monetary values on displaying advertising of a particular format, on a particular website, to a particular audience" in at least 0024. Burdick discloses, in at least 0047, that the ad space is for presentation to a user via an application (i.e., a browser) with the statement of: "Referring to FIG. 3, user 214 opens a browser and requests a URL of a webpage from publisher 202 (1 )".)
wherein the second auction is for a package that comprises the ad space and user behavioral data,
(Burdick: 0033, 0034, 0043-0047. Specifically, the base bid from the advertiser represents the "first" of the "joint first and second auctions" while the incremented bids represent the "second" with the incremental bids based upon the sale of the advertisement placement including data about the user.)
the ad space being part of an ad space inventory of a first seller,
(Burdick, in at least 0020-0022, a publisher providing an ad space to an exchange for the purpose of filling the ad space with an advertisement.)
the user behavioral data being data generated or obtained by a reseller based upon user interaction with a website managed by the reseller;
(Burdick discloses, in at least 0023 and 0026, that a website operator (i.e., "a local businesswoman who operates a website for her small flower shop and advertises on a neighborhood home owners' association may be an advertiser" from 0023) may simultaneously be an advertiser because, as disclosed in 0026, "Any online store that collects user data can function as audience data broker 210 by providing user location level and user purchase pattern level information")
receiving, from the bidder system, a bid comprising an identifier of a buyer and a bid price for the package;
(Burdick: 0033, 0034, 0043-0047. Specifically, the base bid from the advertiser represents the "first" of the "joint first and second auctions" while the incremented bids represent the "second" with the incremental bids based upon the sale of the advertisement placement including data about the user.)
determining, based upon the bid price for the package and other bids pertaining to the first auction of the joint auctions, that the bid price for the package is sufficient to win the first auction;
(Burdick discloses, in at least 0040, that a publisher may set a "minimum ask" (i.e., floor) and teaches, in at least 0037 and 0046, that an advertiser's bid is adjusted by the incremental amounts and compared to the "minimum ask" or "publisher ask".)
responsive to determining that the bid price for the package is sufficient to win the first auction, storing, in a transaction database: a record of a first transaction between the first seller and the reseller indicating purchase of the ad space from the first seller by the reseller; and a record of a second transaction between the reseller and the buyer indicating purchase of the package from the reseller by the buyer;
(The underlined portions are addressed below.)
(Burdick discloses, in at least 0016-0018, a computing system with memory for recording data which corresponds to a database. Burdick discloses, in at least 0047, an example of recording charging an "advertiser broker" which corresponds to the buyer, crediting an "audience data broker" which corresponds to the reseller, and crediting a "publisher broker" which corresponds to the first seller, and holding a "flat transaction fee" which corresponds to a fee paid to the exchange. All of these are noted as being associated with a "transaction identifier". Examiner notes that though the claims call the user data provider a "reseller", page 11 of the specification notes that the "reseller" participates in the transaction " without having possession of the ad space 126 at any time". Therefore, the "reseller" acts as merely a data provider.) 
and causing a creative of the buyer to be displayed in the ad space on the client device based upon the user behavioral data.
(Burdick teaches the selling of advertisement space on a website in at least 0020, 0023, "with the goal of optimizing advertisers 206's spending and placing monetary values on displaying advertising of a particular format, on a particular website, to a particular audience" in at least 0024.)
As for, "a record of a first transaction between the first seller and the reseller indicating purchase of the ad space from the first seller by the reseller": Burdick teaches a recording a purchase of the ad space in at least 0047, but does not appear to specify that the purchase is recorded as a sale from the first seller to the reseller. However, Takata teaches an advertisement exchange, in at least 0009, 0036, 0042, 0043, that includes recording the identification of an advertisement reseller in at least Figure 1 and 0067-0069, including recording a resale transaction from a first advertiser (C11) to a second advertiser (C12) in at least 0044.
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement exchange of Burdick with the method of recording a resale transaction between two advertisers as taught by Takata. Motivation to combine Burdick with Takata comes from the desire to ease the ability to provide "value-added services" for both an advertiser who has acquired the advertising rights for an ad space and for an advertise who has not yet acquired such rights.
Claim 3:
wherein the behavioral data comprises at least one of a purchase history or a search history of the user at the website.
(Burdick: "[0026]…Any online store that collects user data can function as audience data broker 210 by providing user location level and user purchase pattern level information…")
Claim 4:
wherein the bid price for the package satisfies a floor price pertaining to the package.
Burdick teaches the use of a floor price with the disclosure of a "minimum ask" in at least 0040. Burdick does not appear to specify a floor price for the package (i.e., the resale). However, Takata teaches an auction pertaining to a resale of an advertisement placement with a "minimum bid price" in at least 0070.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement exchange of Burdick with the method of recording a resale transaction with a minimum ask price for bids between two advertisers as taught by Takata. Motivation to combine Burdick with Takata comes from the desire to ease the ability to provide "value-added services" for both an advertiser who has acquired the advertising rights for an ad space and for an advertise who has not yet acquired such rights.
Claim 5:
wherein the user behavioral data includes data pertaining to activities of the user with respect to Internet content other than the website managed by the reseller.
(Burdick teaches, in at least 0026, that the "data provider" may utilize information aggregated "from smaller user data providers" which indicates that the data provider may utilize information from an entity that is other than the data provider themselves.)
Claim 6:
wherein the package further comprises user segment data.
(Burdick: "[0026]…For example, user data may comprise demographic, psychographic, and behavioral information. More specifically, for example, user data may comprise age, gender, wealth index, interests, shopping habits, etc. However, embodiments of the present invention are not limited to any specific type of user data…")
Claim 7:
wherein the package further comprises contextual data pertaining to the user interface.
Burdick does not appear to specify including information pertaining to contextual data of the user interface in which the advertisement is displayed. However, Takata teaches an advertisement auction that indicates at least the "display size of the advertising space" in at least 0078.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement exchange with information pertaining to the advertisement space of Burdick with the specific information regarding the advertisement space information that includes information regarding the user interface within which the advertisement is to be displayed as taught by Takata. Motivation to combine Burdick with Takata comes from the desire to ease the ability to provide "value-added services" for both an advertiser who has acquired the advertising rights for an ad space and for an advertise who has not yet acquired such rights.
Claim 8:
wherein the bid request comprises at least one of an identifier of the ad space, a size of the ad space, an identifier of the application or a web page including the ad space, an identifier of the user, or an identifier of the client device.
(Burdick teaches a bid request that includes an identifier of at least a web page including the ad space with the disclosure, in at least 0034, of "The base data, such as the user IP address, the URL of the publisher's page, and any other such information deemed relevant should also be provided to each advertiser broker so that the advertiser broker may attempt to extract additional information to provide value-added services to the advertisers they service".)
Claim 25:
wherein the first transaction indicates purchase of the ad space from the first reseller by the reseller at a first transaction price based on a highest bid price for bids received for the first auction.
(Burdick discloses, in at least 0037, that the exchange chooses "the best one (as measured by CPI)" out of the ads with bids for the ad placement and discloses recording transaction data in at least 0047.) 
Claim 26:
wherein the first transaction indicates purchase of the ad space from the first seller by the reseller at a first transaction price that is based on a second highest bid price for bids received for the first auction.	(Burdick discloses, in at least 0038, that the exchange may employ a "second-price auction" for the ad placement and discloses recording transaction data in at least 0047.)
Claim 27:
wherein causing the creative of the buyer to be displayed in the ad space on the client device comprises:
providing, to an ad server that stores creatives, a message comprising an identifier of the creative, wherein responsive to receipt of the message the ad server selects the creative from among the creatives and provides the creative to the client device.
(Burdick discloses, in at least 0047, "…Exchange 212 passes the ad source location and transaction identifier back (11). An ad request is made to advertiser broker 208 (12), which responds with the ad content and a destination URL (13). If user 214 clicks on the ad, the user is redirected by advertiser broker 208 (14) to advertiser 206 (15)…")
Claim 29:
determining that the bid price for the package exceeds a floor price for purchasing the package, wherein storing the record of the first transaction and the second transaction is based further upon the bid price for the package exceed the floor price.
(Burdick discloses, in at least 0040, that a publisher may set a "minimum ask" (i.e., floor) and teaches, in at least 0037 and 0046, that an advertiser's bid is adjusted by the incremental amounts and compared to the "minimum ask" or "publisher ask".)
Claim 30:
the acts further comprising providing a bid request to the bidder system, the bid received from the bidder system in response to the bid request, wherein the bid request comprises an identifier of a first preexisting arrangement pertaining to sale of the ad space,
(Burdick discloses, in at least 0047, "…Exchange 212 passes the ad source location and transaction identifier back (11). An ad request is made to advertiser broker 208 (12), which responds with the ad content and a destination URL (13). If user 214 clicks on the ad, the user is redirected by advertiser broker 208 (14) to advertiser 206 (15)…")
the first preexisting arrangement comprising a floor price for purchasing the ad space.
(Burdick discloses, in at least 0047, "…Publisher broker 204 returns the ad call with a minimum CPI ask price and additional attributes ( as discussed in greater detail above)…")
Claim 31:
the bid request further comprising an identifier of a second preexisting arrangement to sale of the package, 
(Burdick discloses, in at least 0047, "…Exchange 212 passes the ad source location and transaction identifier back (11). An ad request is made to advertiser broker 208 (12), which responds with the ad content and a destination URL (13). If user 214 clicks on the ad, the user is redirected by advertiser broker 208 (14) to advertiser 206 (15)…")
the second preexisting arrangement comprising a floor price for purchasing the package.
Burdick teaches the use of a floor price with the disclosure of a "minimum ask" in at least 0040. Burdick does not appear to specify a floor price for the package (i.e., the resale). However, Takata teaches an auction pertaining to a resale of an advertisement placement with a "minimum bid price" in at least 0070.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement exchange of Burdick with the method of recording a resale transaction with a minimum ask price for bids between two advertisers as taught by Takata. Motivation to combine Burdick with Takata comes from the desire to ease the ability to provide "value-added services" for both an advertiser who has acquired the advertising rights for an ad space and for an advertise who has not yet acquired such rights.
Claim 33:
storing, in the transaction database, a record of a third transaction between the buyer and a service provider indicating a service fee payable to the service provider by the buyer, the service fee for management of the joint first and second auctions by the service provider.
(Burdick discloses, in at least 0016-0018, a computing system with memory for recording data which corresponds to a database. Burdick discloses, in at least 0047, holding a "flat transaction fee" which corresponds to a fee paid to the exchange. All of these are noted as being associated with a "transaction identifier". Examiner notes that though the claims call the user data provider a "reseller", page 11 of the specification notes that the "reseller" participates in the transaction " without having possession of the ad space 126 at any time". Therefore, the "reseller" acts as merely a data provider.)
Claim 34:
wherein the service fee is a fixed percentage of a winning bid of a transaction price of the first transaction.
(Burdick discloses, in at least 0040, "…Exchange 212 will take a small portion of the revenue flowing through it to support its operations, which can either be implemented via incrementing the publisher ask by some percentage, or by making agreements with publishers 202 that some percentage of the revenue generated from their traffic will be held back.")
Claim 35:
determining a first price for the first transaction and a second price for the second transaction based upon the bid price for the package.
(Burdick discloses, in at least 0016-0018, a computing system with memory for recording data which corresponds to a database. Burdick discloses, in at least 0047, an example of recording charging an "advertiser broker" which corresponds to the buyer, crediting an "audience data broker" which corresponds to the reseller, and crediting a "publisher broker" which corresponds to the first seller, and holding a "flat transaction fee" which corresponds to a fee paid to the exchange. All of these are noted as being associated with a "transaction identifier". Examiner notes that though the claims call the user data provider a "reseller", page 11 of the specification notes that the "reseller" participates in the transaction " without having possession of the ad space 126 at any time". Therefore, the "reseller" acts as merely a data provider.)
Claim 36:
wherein determining the first price and the second price is based further upon a second bid received from a second buyer.
(Burdick discloses, in at least 0038, that the exchange may employ a "second-price auction" for the ad placement and discloses recording transaction data in at least 0047.)
Claim(s) 37 is/are rejected 35 U.S.C. § 103 as being unpatentable over Burdick et al. (Pub #: US 2007/0260514 A1) in view of Takata et al. (Pub. #: US 2015/0081454 A1) in view of Green et al. (Pub. #: US 2008/0262917 A1).
Claim 37:
wherein determining the first price and the second price is based further upon a gross margin value, wherein the second price is based upon a sum of the first price and a product of the first price and the gross margin value.
Burdick teaches an exchange charging a gross margin in at least 0040 with the disclosure of "incrementing the publisher ask by some percentage". Burdick also teaches payment from the advertiser to the data provider in at least 0046. Burdick does not appear to specify setting the second price to be the first price increased by a gross margin percentage. However, Green teaches an advertisement exchange with a technique of apportioning fees based upon a gross margin in at least 0039 and 0065.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement exchange of Burdick with the fee apportionment based upon a gross margin as taught by Green. Motivation to combine Burdick with Green comes from the desire to "give advertisers new levels of control on pricing" (Green: 0007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S/Examiner, Art Unit 3688      
                                                                                                                                                                                                  
/MEREDITH A LONG/Primary Examiner, Art Unit 3688